Citation Nr: 1203988	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-40 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for right eye pterygium.

2.  Entitlement to service connection for a left eye disorder, claimed as loss of vision, senile cataracts, refractive error, glaucoma, and nasal pterygium of the left eye, to include as secondary to a service-connected right eye pterygium. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960. 

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified before a Decision Review Officer (DRO) in a February 2008 hearing and such hearing transcript is associated with the claims file.  

With respect to his service connection claim for a left eye disorder, the Veteran's claim on appeal was initially characterized as a claim of service connection for left eye loss of vision (senile cataracts, refractive error).  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  

More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having senile cataracts, refractive error, glaucoma, and nasal pterygium of the left eye.  The Board therefore finds that the Veteran's claim is not limited solely to loss of vision.  Instead, the claim is properly characterized broadly as a claim of service connection for a left eye disorder, to include loss of vision, senile cataracts, refractive error, glaucoma, and nasal pterygium of the left eye. 

A review of the record shows that the Veteran filed a claim for an increased rating for his right eye disability in January 2001.  A July 2001 rating decision continued his noncompensable rating.  The Veteran filed a timely notice of disagreement.  A February 2002 statement of the case was issued; however, the Veteran did not file a substantive appeal.  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

However, inasmuch as the RO has not taken any action to indicate to the Veteran that such issue remains on appeal from the July 2001 rating decision, the requirement that there be a substantive appeal is not waived.  Rather, the Veteran has subsequently filed a new claim for an increased rating and perfected an appeal stemming from a January 2007 rating decision.  Therefore, the Board concludes that the issue regarding his increased rating claim for his right eye comes before the Board from the January 2007 rating decision, and not the July 2001 rating decision. 

The Board additionally notes, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his service-connected right eye pterygium, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA Examination-  Service-Connected Right Eye-  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Court has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

The Veteran, through his service representative, indicated in an August 2011 statement that the Veteran's right eye pterygium, since his most recent VA examination, has grown steadily worse. The Veteran was last afforded a VA examination in December 2006.  As the Veteran has claimed that his right eye disability has worsened since the last VA examination, and given there is insufficient evidence with which to rate the Veteran for his disability, the Board finds that a VA examination must be afforded.  Thus, on remand, the Veteran should be accorded a pertinent VA Eye examination at an appropriate VA medical facility to determine the severity of his service-connected right eye pterygium.

VA Examination and Opinion- Left Eye-  The Veteran maintains that he suffers from a left eye disorder due to his service-connected right eye pterygium.  The Board notes that a service treatment record dated September 10, 1959 appears to indicate that the Veteran had pterygia in both eyes.  The Board additionally notes that a March 1960 service treatment record reflects that the Veteran hit his eye, it is unclear which eye.  An exam was negative at that time.  

Current treatment records reflect that the Veteran has been variously diagnosed as having senile cataracts, loss of vision, refractive error, glaucoma, and nasal pterygium of the left eye.

As an initial matter, for purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

The Board has reviewed a December 2006 VA Eye examination undertaken to address the Veteran's service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Specifically, the December 2006 VA examiner concluded that the Veteran was diagnosed with refractive error, nasal pterygium in the left eye and bilateral senile cataracts.  The VA examiner concluded that the Veteran's loss of vision was caused by or a result of the bilateral senile cataracts and his refractive error.  He further concluded that the Veteran's loss of vision, or cataracts, were not caused by or a result of bilateral pterygium.  No rationale was provided.  

The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Here, as noted, no rationale was provided with the negative opinion.  Moreover, the examiner did not adequately discuss whether the Veteran's service-connected right pterygium aggravated his left eye disorder.  38 C.F.R. § 3.310(b).  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides an opinion with supporting rationale.  

The claims file further reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico; however, as the claims file only includes treatment records from that provider dated up to February 2009, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Additionally, while the claims file is being reviewed, it is requested that an effort be made to translate the Veteran's September 2006 claim from Spanish to English. 




Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his right and left eye disabilities.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds, the AMC must obtain the Veteran's VA treatment records from the San Juan VAMC for the time period dated from February 2009 to the present.  All attempts to procure records should be documented in the file.  

If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA eye examination to determine the current nature and severity of his right eye pterygium disability and the etiology of the Veteran's left eye disorder(s).  

Prior to the examination, the claims folder and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any testing deemed necessary should be performed.  The examiner should obtain a detailed clinical history from the Veteran and all pertinent pathology found on examination should be noted in the report of the evaluation.  The examiner is specifically requested to describe all current symptomatology of the Veteran's service-connected right eye disability, diagnosed as right eye pterygium, including but not limited to: visual impairment, disfigurement, and conjunctivitis.

 The examiner should additionally review the Veteran's claims file and render opinions as to:

a) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran experiences/suffered from a left eye pterygium in service.  There should be specific reference and discussion of the September 10, 1959 service treatment record.

b) Whether it is at least as likely as not (a 50 percent probability or greater) that any current left eye disorder(s), had its onset during the Veteran's active service or is otherwise causally related to his service. 


c) For any left eye disability not deemed to have had its onset in service, the examiner must state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital defect.  The examiner must state whether the disorder is a disease or a congenital defect.   

d) If it is determined that it is undebatable that the identified disability is a congenital defect, opine whether a superimposed disability became manifested in service, and if so address the nature of that superimposed disability.  The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that the superimposed disability developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability).

e) If it is determined that it is undebatable that the identified disability is a congenital disease and not a defect, provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder. 



f) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left eye disorder(s) is caused by, or aggravated by, his service-connected right eye pterygium.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left eye (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a rationale for any opinion expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Additionally, prior to the return of the claims file to the Board, it is requested that an effort be made to translate the Veteran's September 2006 claim from Spanish to English. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

